           Case 1:20-vv-00709-UNJ Document 20 Filed 12/02/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0709V
                                        UNPUBLISHED


    FLORAIDA MARTINEZ, as natural                           Chief Special Master Corcoran
    guardian and legal representative of
    her minor daughter, M.M.,                               Filed: October 27, 2020

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                 Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Lawrence R. Cohan, Saltz, Mongeluzzi & Bendesky, Philadelphia, PA, for petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
respondent.

                                   RULING ON ENTITLEMENT1

       On June 12, 2020, Floraida Martinez, as natural guardian and legal representative
of her minor daughter, M.M., filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”).
Petitioner alleges that M.M. suffered Guillain-Barre Syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine received on December 13, 2017. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00709-UNJ Document 20 Filed 12/02/20 Page 2 of 2




        On October 26, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees “that petitioner’s alleged injury is consistent with GBS
and that it meets the requirements of a Table injury claim for GBS stemming from the flu
vaccination on December 13, 2017.” Id. at 4. Respondent further agrees that he “did not
identify any other causes for M.M.’s injury, and records show that she suffered the
sequelae of this injury for more than six months . . . . Therefore, based on the record as
it now stands, petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
